Election/Restrictions
Examiner reached out to applicant on 7/72022 in pursuit of an election over the phone, but was unable to reach applicant.


Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 16-20, drawn to a system and a method of processing a multi-member group payment with the verification of available funds before enacting the transaction as well as a follow up verification of successful transfer of funds, classified in G06Q20/403.
II. Claims 8-15, drawn to a process of receiving an invitation to a group payment, aggregating members, alerting devices, synchronizing devices, and processing the transaction, classified in G06Q20/1/02.
Inventions I and II are directed to related processes and systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Group I recites specific processes of verifications both the availability of funds before transfer and after the transfer of funds. Group II recites no such verifications and also includes the processes of alerting entities as well as identification and aggregation of entities in a transaction as well as synchronizing responses. In the instant case, the inventions as claimed are similar to each other, and are therefore related. However, the different groupings recite distinct modes of operation that results in mutually exclusive processes that are not obvious variations of each other
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The distinct modes of operation require specific search and/or examination for the distinct aspects of the claims. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        07/13/2022